Citation Nr: 0617144	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in July 2004 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus.

2.  Hypertension was not shown in service or for many years 
thereafter.  

3.  The medical evidence does not show that the veteran's 
current hypertension is associated with military service or 
any incident therein.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Finally, service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The veteran contends, in essence, that his service-connected 
diabetes mellitus caused his hypertension.  At a personal 
hearing, he testified that he developed hypertension as a 
result of diabetes.  He indicated that the condition weakened 
his body and he was taking medication.  The Board will also 
consider whether he is entitled to service connection on a 
direct basis.

Turning first to the issue of secondary service-connection, 
the veteran contends that his hypertension is secondary to 
service-connected diabetes mellitus.  While outpatient 
treatment records reflect on-going treatment for 
hypertension, the only medical evidence directly considering 
the issue is an August 2004 VA examination.  Undertaken 
specifically to address the "secondary" issue, the examiner 
reviewed the record, conducted an examination of the veteran 
and concluded that it was as likely as not that the veteran's 
arterial hypertension was secondary to his service related 
adult onset diabetes mellitus.  

Nonetheless, the Board concludes that the over-all tone of 
the examination leads to the conclusion that the examiner's 
opinion was that the veteran's hypertension was not related 
to his service-connected diabetes.  Specifically, by way of 
explanation for his medical opinion, the examiner continued 
that the veteran had hypertension diagnosed in the same year 
as his diabetes.  He reflected that "for the diabetes 
mellitus to cause arterial hypertension, it should take 
several years after diabetes mellitus was diagnosed and the 
patient must have diabetic nephropathy and this veteran has 
no evidence of having one."  

Given the examiner's explanation of the opinion, it is 
reasonable to interpret the medical opinion to mean that the 
veteran's hypertension was not related to service-connected 
diabetes mellitus.  Therefore, the Board find that the 
medical evidence does not support the claim on a secondary 
basis.

Next, the Board will consider the veteran's claim on a direct 
service-connected basis.  Hypertension is defined as a 
diastolic blood pressure predominantly 90mm. or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2005).

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hypertension.  At the time 
of military discharge, the single blood pressure reading was 
reported as 142/92; however, his vascular and heart systems 
were noted to be normal and no diagnosis was made of 
hypertension.  Therefore, the Board finds that the service 
medical records do not support a finding of hypertension 
during the veteran's period of active duty.

Post-service medical evidence does not document hypertension 
until late 1998 or early 1999.  Specifically, in a December 
1998 private medical record, the veteran's physician noted 
that his blood pressure was "very high."  The treating 
physician indicated that the veteran was on no medication at 
that time.  There was no specific diagnosis of hypertension 
listed at that time.

In a January 1999 rehabilitation referral for chronic back 
pain, the veteran's past medical history was 
"unremarkable," suggesting that the veteran had not yet 
been diagnosed with hypertension; however, his medications at 
the time included Ibuprofen, Tylenol #3, and Ziac (an anti-
hypertensive).

In March 1999, the veteran's private physician listed, among 
other things, hypertension as a medical disorder.  His blood 
pressure was reported as 140/94.  The physician related that 
the veteran had been "a little bit noncompliant" with his 
medications.  This suggests that the veteran was diagnosed 
with hypertension in early 1999.  On the other hand, in an 
October 2001 VA examination the veteran reported that he had 
been diagnosed with hypertension in 1997.  

Even assuming that the veteran had a confirmed diagnosis of 
hypertension as early as 1997, the Board places significant 
probative value on the, at a minimum, over 25-year gap 
between discharge from military service and the claimed onset 
of hypertension.  

Moreover, the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1970 and the 
first documented mention of hypertension in 1999.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim). 

In addition, given that the first report of hypertension was 
some 27 years after military discharge, by the veteran's own 
admission, the regulations concerning the one-year 
presumption under the provisions of 38 C.F.R. §§ 3.307, 3.309 
are not for application.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite his 
contentions to the contrary.  Specifically, medical records 
reflect on-going treatment for hypertension but do not show 
that it is related to military service.  Therefore, the 
evidence does not support the claim based on medical nexus.

The Board has considered the veteran's written statements and 
sworn testimony that he developed hypertension as a result of 
service-connected diabetes.  His statements are probative of 
symptomatology but they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence of military service, will not support 
a claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
relationship between service-connected diabetes mellitus and 
hypertension.  Further direct service connection is not 
warranted because the evidence does not show complaints or 
findings indicative of hypertension during active duty, and 
no documented complaints consistent with hypertension for 
many years later.  

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a proximate-cause 
relationship between the veteran's service-connected diabetes 
mellitus and hypertension, or, a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in October 2001, prior 
to the initial adjudication of the claim, and again in July 
2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2002 SOC and 
June 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in May 2003.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the secondary issue was obtained in August 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for 
hypertension is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


